Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Sub-Species A1 in the reply filed on 8/16/2022 is acknowledged.
Applicant states that Figure 6 and 7 are included within Species A.  Examiner respectfully agrees. Figure 6 should be included in sub-species A2 with Figure 6 and 8 each being a sub-sub-species.  Figure 7 should be included in sub-species A3 with each of Figure 7 and 9 being a sub-sub-species.

Claim Objections
Claim 1, line 8 is objected to because of the following informalities: “of carbon dioxide” should be - -of the carbon dioxide- -.  Appropriate correction is required.
Claim 17, line 2 is objected to because of the following informalities: “of a working fluid” should be - -of the working fluid- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al (US 20190145319) in view of Pal et al (US 20190257247).
Regarding claim 1, Iwai discloses a gas turbine facility (Figure 1), comprising: 
a combustion apparatus (Figure 1; 20) which combusts fuel (Figure 1; fuel) and an oxidant (Figure 1; oxygen) to produce a combustion gas (Paragraph 0023) to be introduced into a turbine (Figure 1; 25); 
a carbon dioxide circulation pipe (Figure 1; 42) which circulates carbon dioxide (Paragraph 0023, 0024) in a working fluid (The working fluid discharged from Figure 1; 25 that is fed to 42) discharged from the turbine through the combustion apparatus as a cooling medium (Paragraph 0058).
Iwai does not disclose a fluid introduction pipe which introduces a fluid at a lower temperature than a temperature of the carbon dioxide flowing through the carbon dioxide circulation pipe into the carbon dioxide circulation pipe.
However, Pal discloses a gas turbine facility (Figure 1; 10), comprising: 
a combustion apparatus (Figure 1; 26) which combusts fuel (The fuel in Paragraph 0051) and an oxidant (Figure 1; 64.  Paragraph 0051) to produce a combustion gas (Figure 1; 66.  Paragraph 0051) to be introduced into a turbine (Figure 1; 28); 
a fluid introduction pipe (Figure 2; 110 for a respective 106) which introduces a fluid (The fluid in Figure 2; 110 for the respective 106) at a lower temperature (The temperature of the fluid) than a temperature of a cooling medium (The cooling medium in the respective Figure 2; 106.  The fluid in Figure 2; 110 bypassing the respective 106 has a lower temperature because it is not heated by 106.  Paragraph 0059) flowing through a cooling medium circulation pipe (Figure 2; 102) into the cooling medium circulation pipe.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Iwai to include a fluid introduction pipe which introduces a fluid at a lower temperature than a temperature of the carbon dioxide (The cooling medium of Pal in the context of Iwai is carbon dioxide) flowing through the carbon dioxide circulation pipe (The cooling medium circulation pipe of Pal in the context of Iwai is the carbon dioxide circulation pipe) into the carbon dioxide circulation pipe as taught by and suggested by Pal in order to selectively bypass the heat exchanger (Paragraph 0063.  The modification adds a bypass line for the bottom instance of Figure 1; 42 through 24 of Iwai.  The bypass line has a valve controlled by a temperature sensor and controller).
Regarding claim 2, Iwai in view of Pal teaches the invention as claimed.
Iwai further discloses a heat exchanger (Figure 1; 24) which is interposed on the carbon dioxide circulation pipe and heats carbon dioxide (The bottom instance of Figure 1; 24 through 24 is heated.  Paragraph 0024) to circulate through the combustion apparatus.
Iwai does not disclose wherein the fluid introduction pipe comprises a flow rate regulating valve, both ends of the fluid introduction pipe are each coupled to the carbon dioxide circulation pipe so as to sandwich the heat exchanger, and the fluid introduction pipe bypasses the heat exchanger.
However, Pal teaches a heat exchanger (The respective Figure 2; 106) which is interposed on the cooling medium circulation pipe and heats the cooling medium,
wherein the fluid introduction pipe comprises a flow rate regulating valve (Figure 2; 116), both ends (Both ends of Figure 2; 110 for the respective 106) of the fluid introduction pipe are each coupled to the cooling medium circulation pipe so as to sandwich the heat exchanger, and the fluid introduction pipe bypasses the heat exchanger.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Iwai wherein the fluid introduction pipe comprises a flow rate regulating valve, both ends of the fluid introduction pipe are each coupled to the carbon dioxide circulation pipe (The cooling medium circulation pipe of Pal in the context of Iwai is the carbon dioxide circulation pipe) so as to sandwich the heat exchanger, and the fluid introduction pipe bypasses the heat exchanger as taught by and suggested by Pal in order to selectively bypass the heat exchanger (Paragraph 0063.  This is the same modification as claim 1).
Regarding claim 17, Iwai in view of Pal teaches the invention as claimed.
Iwai further discloses a main flow path (The flow path through Figure 1; 23, 20, 25) of the combustion apparatus or the turbine.
Iwai does not disclose a temperature sensing device which senses a temperature of the working fluid flowing through a main flow path of the combustion apparatus or the turbine; and 
a control unit which controls a flow rate of the fluid to be introduced via the fluid introduction pipe into the carbon dioxide circulation pipe based on a sensed signal from the temperature sensing device.
However, Pal teaches a temperature sensing device (Figure 1; 84.  Paragraph 0053 states the turbine inlet temperature) which senses a temperature of a working fluid (Figure 1; 64 and 66) flowing through a main flow path (The flow path through Figure 1; 64 and 66) of the combustion apparatus or the turbine; and 
a control unit (Figure 2; 115 and Figure 1; 82.  Paragraph 0064) which controls a flow rate (Paragraph 0063 and 0064) of the fluid to be introduced via the fluid introduction pipe into the cooling medium circulation pipe based on a sensed signal (Paragraph 0053 and 0064) from the temperature sensing device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Iwai to include a temperature sensing device which senses a temperature of the working fluid flowing through a main flow path of the combustion apparatus or the turbine; and a control unit which controls a flow rate of the fluid to be introduced via the fluid introduction pipe into the carbon dioxide circulation pipe (The cooling medium circulation pipe of Pal in the context of Iwai is the carbon dioxide circulation pipe) based on a sensed signal from the temperature sensing device as taught by and suggested by Pal in order to selectively bypass the heat exchanger (Paragraph 0063.  This is the same modification as claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN KANG/Primary Examiner, Art Unit 3741